Affirmed and Memorandum Opinion filed September 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00035-CR

                   DARIUS MIGUEL DUNHAM, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-078321

                 MEMORANDUM                     OPINION

      Appellant Darius Miguel Dunham appeals his conviction for indecency with
a child by exposure. Tex. Penal Code § 21.11(a)(2). Appellant’s appointed counsel
filed a brief in which she concludes the appeal is frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13
(Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.



                                    PER CURIAM



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2